 



Exhibit 10.35
RENT SCHEDULE
EXHIBIT “A”
This is attached to the Lease Agreement dated July 1, 2006 by and between MCM
Legacy LTD PTNR, dba Patrick Park Center, as Landlord,
and     APEX TESTING CORP..
UNIT:   3155 East Patrick Lane, Suite 12, Las Vegas NV 89120
Description-3,444 Sq. Ft.

                                      Cam                   TOTAL Date   Square
Ft   Rents   Cam**   RENT
01-July-2006 - 31-December-2006
    3,444     $ 2,499.32     $ 398.88     $2,898.20 Per Mo.
01-January-2007 - 31-December-2007
    3,444     $ 2,574.30     $ 398.88     $2,973.18 Per Mo.

 

**   Cams are subject to change

             
/s/ Bill McDonald                                6/14/2006
           
 
           
Bill McDonald                                      Date
    MCM Legacy LP   Date
President
           

 